Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This Office Action is a response to Applicant’s Amendment and Remarks filed April 28, 2022.  
Claims 10-16, 19 and 25 have been canceled.  New claims 26-34 are acknowledged.  Claims 1-5, 8, 20 and 21 have been amended.  
Claims 1-8, 20-24 and 26-34 are pending in the present application.


Examiner’s Amendment/Notice of Rejoinder
The Examiner has found claims drawn to a method of preparing a sample of specifically hybridized -herpesvirus circRNA, the method comprising; obtaining a tissue or fluid sample from a subject; and specifically hybridizing one or more oligonucleotides to -herpesvirus circRNA (i) in the tissue or fluid sample from the subject or (ii) extracted from the tissue or fluid sample from the subject, thereby preparing a sample of specifically hybridized -herpesvirus circRNA;  a method comprising obtaining a tissue or fluid sample from a subject and assaying the tissue or fluid sample to determine the presence of -herpesvirus circRNA, wherein the method for detecting the presence of -herpesvirus circRNA is rtPCR, and wherein the rtPCR employs, as primer pairs, oligonucleotides having the following sequences: (a) DP1-R (reverse): CGCCCGTATTCACACATTCC (SEQ ID NO:1) and DPI-F (forward): GACGCTAGTGCTGCATGGG (SEQ ID NO:2), (b) DP2-F (forward): TGAGGAATACCTCGTTGTCTTCCG (SEQ ID NO:3) and DP2-R (reverse): AGCCCTTCTTCGTTATGCAC (SEQ ID NO:4) or (c) circvIRF4-R (reverse): CAAATGCATGGTACACCGAATAC (SEQ ID NO:5) and circvIRF4-F (forward): GAACCGCTATTACAATGTTGGC (SEQ ID NO:6); a method of preparing a sample of specifically hybridized viral circRNA from a double-stranded DNA virus, the method comprising; obtaining a tissue or fluid sample from a mammalian subject; and specifically hybridizing one or more oligonucleotides to viral circRNA from a double- stranded DNA virus (i) in the tissue or fluid sample from the subject or (ii) extracted from the tissue or fluid sample from the subject, thereby preparing a sample of specifically hybridized viral circRNA from a double-stranded DNA virus; and a method of determining the presence of -herpesvirus circRNA in a subject and treating a condition associated with -herpesvirus infection in the subject, the method comprising: receiving an identification of a subject as having -herpesvirus circRNA in a tissue or fluid sample from the subject, wherein -herpesvirus circRNA has been detected by a method comprising obtaining a tissue or fluid sample from the subject and assaying the tissue or fluid sample to determine the presence of -herpesvirus circRNA; and administering an oligonucleotide to the subject identified as having -herpesvirus circRNA in the tissue or fluid sample from the subject, wherein the oligonucleotide that hybridizes to the BART small junction (SJ) sequence (TCGACGGGCAAGGTCCGGCGTGTC (SEQ ID NO:7)), the BART large junction (LJ) sequence (TCGACGGGCAAGATGCCATTGGGC (SEQ ID NO:8)), or the RF junction sequence (CATCTACCTCAGCCCCCGCGCCCC (SEQ ID NO:13) to be allowable.
In the Response to Election/Restriction, Applicants elected Epstein-Barr virus (EBV) as the -herpesvirus.  After careful reconsideration of the claims, it is determined that it would not be unduly burdensome to also examine the -herpesvirus, Kaposi’s Sarcoma-Associated Herpesvirus (KSHV).  Therefore, the restriction requirement between -herpesviruses, EBV and KSHV as detailed in the Requirement for Restriction/Election mailed September 7, 2021 is hereby withdrawn.
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-8, 20-24 and 26-34 are allowed.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635